Motion for a stay granted and the respondent, Screen Directors International Guild, and their attorney are stayed and restrained from conducting, prosecuting, continuing or participating in any arbitration proceedings between the parties hereto, pending the hearing and determination of the appeal, on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before June 9, 1960, with notice of argument for June 16, 1960, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before June 14,1960 — 4:00 p.m. Concur — Botein, P. J., Breitel, McNally, Stevens and Noonan, JJ.